229 U.S. 335 (1913)
CITIZENS' TELEPHONE COMPANY OF JACKSON
v.
FULLER, AUDITOR GENERAL OF THE STATE OF MICHIGAN.
No. 285.
Supreme Court of United States.
Argued May 2, 1913.
Decided June 10, 1913.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MICHIGAN.
Mr. Thomas P. Bradfield and Mr. Jacob Kleinhans for appellant submitted.
Mr. Roger I. Wykes, with whom Mr. Grant Fellows was on the brief, for appellee.
MR. JUSTICE McKENNA delivered the opinion of the court.
Appellant is a telephone company, located at the City of Jackson, State of Michigan, doing an extensive business. It brought this bill in equity to restrain the collection of a tax levied under the laws considered in the preceding case, Citizens' Telephone Co. v. Fuller, ante, p. 322. It is substantially like the bill in the latter case.
A demurrer was filed to the bill and, being overruled, an answer was filed. After hearing, a decree was entered dismissing the bill. This appeal was then taken.
The questions presented are the same as those presented in the preceding case and were submitted at the same time and on the same argument. On the authority of the opinion in that case the decree is
Affirmed.